Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 13, 2004, convicting him of criminal sale of a controlled substance in the third degree (four counts), upon a jury verdict, and sentencing him to four indeterminate terms of one to three years imprisonment under counts one through four of the indictment, all the sentences to run consecutively.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by directing that the terms of imprisonment imposed on the defendant’s convictions under counts one and two of the indictment run concurrently with each other, the terms of imprisonment imposed on the defendant’s convictions under counts three and four of the indictment run concurrently with each other, and the terms of imprisonment imposed on the defendant’s convictions under counts one and two of the indictment run consecutively with the terms of imprisonment imposed on the defendant’s convictions under counts three and four of the indictment; as so modified, the judgment is affirmed.
The sentence imposed is excessive to the extent indicated herein.
The defendant’s remaining contention does not require reversal. Schmidt, J.P, Santucci, Mastro and Fisher, JJ., concur.